Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 12, 2018

                                     No. 04-17-00811-CV

                Richard O. WEED, Timothy A. Weed, and Rees R. Oliver, III,
                                     Appellants

                                               v.

 FROST BANK, Individually and as Independent Executor of the Estate of Rees R. Oliver, Jr.
                                     Deceased,
                                     Appellees

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2011-PC-2024A
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       Appellants’ unopposed motion for extension of time to file the reply brief is granted. We
order appellants’ reply brief due July 2, 2018.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court